TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-03-00020-CR



                                    Dianna Luera Lopez, Appellant

                                                     v.

                                     The State of Texas, Appellee




        FROM THE DISTRICT COURT OF RUNNELS COUNTY, 119TH JUDICIAL DISTRICT
               NO. 4214, HONORABLE BEN WOODWARD, JUDGE PRESIDING



                               MEMORANDUM OPINION


                Dianna Luera Lopez seeks to appeal from an order revoking probation. Sentence was

imposed on October 23, 2002. The deadline for filing a motion for new trial was therefore November 22,

2002. Tex. R. App. P. 21.4(a). The motion for new trial was filed December 20, 2002. Because the

motion for new trial was not timely, the notice of appeal filed January 3, 2003, also was not timely. Tex. R.

App. P. 26.2(a). Under the circumstances, we lack jurisdiction to dispose of the purported appeal in any

manner other than by dismissing it for want of jurisdiction. Slaton v. State, 981 S.W.2d 208 (Tex. Crim.

App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
                 The appeal is dismissed.




                                              __________________________________________

                                              Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed for Want of Jurisdiction

Filed: February 6, 2003

Do Not Publish




                                                 2